      6:18-cv-00042-RAW Document 184 Filed in ED/OK on 01/24/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA


KELLI DENNEY, an individual,                              )
                                                          )
                                Plaintiff,                )           CIV-18-42-RAW
                                                          )
vs.                                                       )
                                                          )
BOARD OF COUNTY COMMISSIONERS                             )
OF CARTER COUNTY, an Oklahoma                             )
Subdivision, et al.,                                      )
                                                          )
                                Defendants.               )


               JUDGMENT DISMISSING ACTION BY REASON OF SETTLEMENT

         The Court has been advised by counsel that this action has been settled, or is in the process

of being settled. Therefore, it is not necessary that the action remain upon the calendar of the

Court.

         IT IS ORDERED that the action is dismissed without prejudice. The Court retains

complete jurisdiction to vacate this order and to reopen the action upon cause shown that settlement

has not been completed and further litigation is necessary.

         IT IS FURTHER ORDERED that the clerk forthwith serve copies of this judgment upon

the attorneys for the parties appearing in this action.

         IT IS FURTHER ORDERED that the parties are directed to submit closing papers within

30 days from the date of this judgment.

         DATED this 24th day of January, 2019.
